Citation Nr: 0906026	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  04-12 886	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a sinus disability, to include as due 
to undiagnosed illness or other qualifying disability 
pursuant to 38 U.S.C.A. § 1117, has been received.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an increased rating for left knee 
degenerative joint disease (DJD), currently evaluated as 10% 
disabling.

4.  Entitlement to an initial rating in excess of 30% for a 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1983 to August 
1986, and from December 1987 to January 1996.

This appeal to the Board of Veterans Appeals (Board) arises 
from a May 2003 rating action that denied service connection 
for sleep apnea; an April 2006 rating action that denied 
service connection for a sinus disability, to include as due 
to undiagnosed illness or other qualifying disability 
pursuant to 38 U.S.C.A. § 1117, on the grounds that new and 
material evidence to reopen the claim had not been received, 
and also denied a rating in excess of 10% for left knee DJD; 
and an August 2006 rating action that granted service 
connection for PTSD and assigned an initial 30% rating from 
May 2006.  Because the claim for a higher initial rating 
involves a request for a higher rating following the initial 
grant of service connection, the Board has characterized it 
in light of the distinction noted by the U.S. Court of 
Appeals for Veterans Claims (Court) in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from those for increased ratings for already service-
connected disability).

By rating action of June 2007, the RO granted a temporary 
total rating (T/TR) of 100% under the provisions of 38 C.F.R. 
§ 4.30 for left knee DJD from 31 August through September 
2006; a schedular 10% rating was restored from October 2006.

In November 2008, the veteran testified at a Board hearing 
before the undersigned Acting Veterans Law Judge at the RO.

In September 2008, the veteran raised the issue of service 
connection for sleep apnea as secondary to his various 
service-connected disabilities.  This issue has not been 
adjudicated by the RO and is thus not properly before the 
Board for appellate consideration at this time, and is 
referred to the RO for appropriate action.    


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The RO denied service connection for a sinus disability, 
to include as due to undiagnosed illness or other qualifying 
disability pursuant to 38 U.S.C.A. § 1117, by rating action 
of September 1998; the appellant was notified of the denial 
by letter of October 1998, but he did not appeal.

3.  Additional evidence received since the September 1998 
rating action denying service connection for a sinus 
disability is either cumulative or redundant of evidence 
previously of record, or does not relate to an unestablished 
fact necessary to substantiate the claim, or raise a 
reasonable possibility of substantiating the claim.

4.  Sleep apnea was not present in service, and the most 
persuasive medical evidence addressing the relationship 
between current sleep apnea and the veteran's military 
service weighs against the claim for service connection.

5.  The veteran's left knee DJD is manifested by subjective 
complaints of pain, with objective findings showing 
tenderness, occasional joint effusion and crepitus, mild 
degenerative changes, good range of motion and strength, and 
no instability or recurrent subluxation, and is no more than 
slightly disabling. 

6.  The veteran's PTSD is manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, due to such symptoms as a 
depressed mood, anxiety, panic attacks weekly or less often, 
chronic sleep impairment, and mild memory loss; he generally 
functions satisfactorily, with normal routine behavior, self-
care, and conversation.


CONCLUSIONS OF LAW

1.  The September 1998 rating action denying service 
connection for a sinus disability, to include as due to 
undiagnosed illness or other qualifying disability pursuant 
to 38 U.S.C.A. § 1117, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302, 20.1103 
(2008).

2.  The evidence received since the RO's September 1998 
rating action denial is not new and material, and the 
criteria for reopening the claim for service connection for a 
sinus disability, to include as due to undiagnosed illness or 
other qualifying disability pursuant to 38 U.S.C.A. § 1117, 
are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2008). 

3.  Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4.  The criteria for a rating in excess of 10% for left knee 
DJD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, and Part 4, including 
§§ 4.1, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5257, 5260, 5261 (2008).

5.  The criteria for an initial rating in excess of 30% for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) and 
its implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008)) include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

For a higher compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, he must provide, or ask the VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code (DC) under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by his 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on his 
employment and daily life (such as a specific measurement or 
test result), the VA must furnish him at least general notice 
of that requirement.  Additionally, the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life.  As with proper notice 
for an initial disability rating and consistent with the 
statutory and regulatory history, the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask the VA to obtain) that 
are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability. 

The Board points out that the VCAA expressly provides that 
nothing therein shall be construed to require the VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  Because, as 
explained in more detail below, the appellant has not 
presented new and material evidence to reopen the current 
claim for service connection for a sinus disability, it does 
not appear that the duty to assist provisions of the VCAA are 
applicable with respect to that issue on appeal.  In any 
event, the Board has determined that all notification and 
development action needed to render a fair decision on each 
of the claims on appeal has been accomplished.

April 2003, November 2005, and June 2006 pre-rating and April 
2005 and March 2008 post-rating RO letters informed the 
veteran and his representative of the VA's responsibilities 
to notify and assist him in his claims.  The April 2005 
letter provided notice of what was needed to establish 
entitlement to service connection, to include as due to 
undiagnosed illness or other qualifying disability pursuant 
to 38 U.S.C.A. § 1117.  The November 2005 RO letter notified 
the veteran and his representative to advise the RO as to 
whether there was medical evidence showing treatment for his 
disabilities, and of the fact that new and material evidence 
was required to reopen his claim for service connection for a 
sinus disability, as well as what the evidence had to show to 
establish entitlement to the underlying claim for service 
connection.  The RO also explained the type of evidence 
needed to establish each element.  The November 2005 letter 
also notified them of the type of evidence required to 
establish entitlement to a higher rating (evidence showing 
that a disability had worsened).  The June 2006 RO letter 
informed them that, if an increase in disability was found, a 
disability rating would be determined by applying relevant 
DCs which provided for a range in severity from 0% to 100%, 
based on the nature and symptoms of the condition, their 
severity and duration, and their impact upon employment.  
That 2006 letter also provided examples of the types of 
medical and lay evidence that the veteran may submit (or ask 
the VA to obtain) that are relevant to establishing 
entitlement to higher compensation - e.g., competent lay 
statements describing symptoms, medical records, employer 
statements, and other evidence showing a worsening of the 
disability.  Thereafter, the veteran and his representative 
were afforded opportunities to respond.  Thus, the Board 
finds that the appellant has received sufficient notice of 
the information and evidence needed to support his claims, 
and has been afforded ample opportunity to submit such 
information and evidence.  

Additionally, the latter April and November 2005, June 2006, 
and March 2008 RO letters provided notice that the VA would 
make reasonable efforts to help the appellant get evidence 
necessary to support his claims, such as medical records 
(including private medical records), if he provided enough 
information, and, if needed, authorization, to obtain them, 
and further specified what records the VA had received; what 
records the VA was responsible for obtaining, to include 
Federal records; and the type of records that the VA would 
make reasonable efforts to get.  The Board thus finds that 
the 2003, 2005, 2006, and 2008 RO letters collectively 
satisfy the statutory and regulatory requirement that the VA 
notify a claimant what evidence, if any, will be obtained by 
him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by the claimant.  As 
indicated above, all 3 content of notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matters now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran both 
prior and subsequent to the initial rating actions on appeal.  
However, the Board finds that, in this appeal, any delay in 
issuing the full 38 U.S.C.A. § 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudications, in that his claims 
were fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir.2006).  As indicated above, the veteran has been notified 
of what was needed to substantiate his claims, and afforded 
numerous opportunities to present information and/or evidence 
in support thereof.  As a result of RO development, 
comprehensive documentation, identified below, has been 
associated with the claims folder and considered in 
connection with the veteran's appeals.  After the 2003, 2005, 
2006, and 2008 RO notice letters, the RO gave the veteran 
further opportunities to furnish information and/or evidence 
pertinent to the claims before it readjudicated them on the 
basis of all the evidence of record in September 2008 (as 
reflected in the Supplemental Statement of the Case).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between a veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability), and that, 
in rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.  In this case, the Board finds that the rating 
code information was furnished to the veteran in the October 
2006 and January 2007 Statements of the Case, and that this 
suffices for Dingess/Hartman.  The veteran's service status 
is not at issue, and the RO afforded him proper notice 
pertaining to the degree of disability and effective date 
information in the June 2006 letter. 

With respect to the claim for a higher initial rating for 
PTSD and the Court's decision in Vazquez-Flores, the Board 
notes that the VA General Counsel has held that that decision 
does not apply to appeals from initial rating actions, and 
accordingly, the VA's VCAA notice obligations are fully 
satisfied once service connection has been granted.  Any 
further notice and assistance requirements are covered by 
38 U.S.C.A. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement with the initial rating or effective date 
assigned following the grant of service connection.  See also 
Goodwin v. Peake, 22 Vet. App. 128 (2008), holding, as to the 
notice requirements for downstream earlier effective date 
claims following the grant of service connection, that where 
a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  In this case, neither the veteran nor 
his representative has alleged that his VCAA notice with 
respect to the PTSD claim was inadequate.  See Goodwin, 
supra; Mayfield, supra.    

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claims, 
including service and post-service VA and private medical 
records up to 2008.  The veteran was afforded comprehensive 
VA examinations in May 2005, January and July 2006, April and 
October 2007, and March and April 2008.  A transcript of the 
veteran's November 2008 Board hearing testimony has been 
associated with the claims folder and considered in 
adjudicating these claims.  Significantly, the appellant has 
not identified, and the record does not otherwise indicate, 
any existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  In June 2006 and 
September 2008, the veteran stated that he had no additional 
information or evidence to submit in connection with his 
claims.  The record also presents no basis to further develop 
the record to create any additional evidence for 
consideration in connection with the matters on appeal.  
Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  New and Material Evidence to Reopen a Claim for                                     
Service Connection for a Sinus Disability

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

For Persian Gulf veterans, service connection may be granted 
for objective indications of a qualifying chronic disability 
resulting from an illness or combination of illnesses 
manifested by signs or symptoms, to include, but not limited 
to, fatigue; signs or symptoms involving the skin; headache; 
muscle or joint pain; neurologic signs and symptoms; 
neuropsychological signs or symptoms; signs or symptoms 
involving the respiratory system; sleep disturbances; 
gastrointestinal or cardiovascular signs or symptoms; 
abnormal weight loss; and menstrual symptoms.  The chronic 
disability must have become manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than 31 December 2011, and 
cannot be attributed to any known clinical diagnosis by 
history, physical examination, and laboratory tests.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a), (b) 
(2008).

Effective March 2002, the U.S. Congress revised the 
undiagnosed illness statute (See 38 U.S.C.A. § 1117(a)(2)(B)) 
and expanded the definition of "qualifying chronic 
disability" to include (a) undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the VA Secretary 
determines, in regulations, warrants a presumption of service 
connection.  Effective 10 June 2003, the VA promulgated 
revised regulations to, in part, implement these statutory 
changes.  See 38 C.F.R. § 3.317.

A Persian Gulf veteran is one who served on active military, 
naval, or air service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  38 U.S.C.A. 
§ 1117(e); 38 C.F.R. § 3.317(d).  

The veteran in the instant case did serve in the Southwest 
Asia Theater of operations during the Persian Gulf War.  
Hence, for purposes of the pertinent statute and regulation, 
he is a Persian Gulf veteran.  

The appellant's claim for service connection for a sinus 
disability, to include as due to undiagnosed illness or other 
qualifying disability pursuant to 38 U.S.C.A. § 1117, has 
been previously considered and denied.  By rating action of 
September 1998, the RO denied the claim for service 
connection on the grounds that the veteran's current sinus 
disability resulted from a known clinical diagnosis of 
deviated nasal septum/allergic rhinitis which was not 
incurred in or aggravated by service.  The evidence then 
considered included the service medical records for the first 
period of active service, which were negative for findings or 
diagnoses of any nasal or sinus disorder.  The nose and 
sinuses were normal on examination of September 1984, as well 
as on August 1986 separation examination.  The service 
medical records for the second period of active service 
variously reflect treatment of the veteran for disabilities 
including sinusitis/rule-out seasonal allergies, a probable 
viral syndrome, rhinorrhea, an upper respiratory infection, 
and a common cold from 1991 to 1995.  A deviated nasal septum 
was first diagnosed post service on February 1996 VA 
examination.  January 1997 VA X-rays revealed hypoplastic 
frontal sinuses without evidence of sinusitis, and the 
diagnoses following examination were deviated nasal septum 
and allergic rhinitis, but there was no medical opinion 
linking those to military service or any incident thereof.             

The appellant was notified of the September 1998 rating 
action by letter the next month, but he did not appeal.  As 
such, that rating action is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.

However, under pertinent legal authority, the VA may reopen 
and review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of a claimant.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The current application to reopen the claim was filed in 
August 2005.  With respect to attempts to reopen previously-
denied claims, 38 C.F.R. § 3.156(a) provides that new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the VA must reopen the claim and evaluate the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the September 1998 rating action) in determining whether a 
claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 
282-3 (1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior September 1998 denial constitutes new 
and material evidence to reopen the claim for service 
connection for a sinus disability, in that there is no 
evidence to show that the appellant has an undiagnosed 
illness or other qualifying disability pursuant to 
38 U.S.C.A. § 1117, or a current sinus disability that is 
related to his military service.

The additional pertinent medical evidence added to the record 
since the final September 1998 rating action-consisting of 
VA and private treatment records through 2008-only continues 
to show that the appellant does not have an undiagnosed 
illness or other qualifying disability pursuant to 
38 U.S.C.A. § 1117, or a sinus disability that is related to 
military service or any incident thereof.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) (medical evidence that merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence).  In March and December 
2004, S. O., M.D., diagnosed a deviated nasal septum and 
turbinate hypertrophy, and in January and February 2005 he 
diagnosed status post septoplasty and allergic rhinitis, but 
there was no history or medical opinion linking those to 
military service or any incident thereof.  April 2007 VA 
examination of the nose and sinuses was negative, without any 
sinus tenderness.  Sinus X-rays revealed mild nasoseptal 
deviation with hypoplastic frontal sinuses and no other 
significant abnormality.  The diagnosis was history of 
sinusitis with negative examination.  April 2008 VA nasal 
examination showed boggy turbinates but no obstruction, and 
the septum was normal.  There was sinus crusting.  A 
computerized tomography scan of the sinuses revealed no 
noteworthy findings.  The diagnosis was seasonal allergies 
with intermittent rhinorrhea, with all tests negative for 
chronic sinusitis or any other ongoing infectious disease, 
but there was no medical opinion linking the allergies to 
military service or any incident thereof.      

The other evidence added to the record consists of the 
assertions and statements of the appellant and his 
representative, and the veteran's testimony at the November 
2008 Board hearing.  To the extent that such assertions are 
reiterations of previously-advanced assertions, the Board 
finds that such evidence does not, by definition, constitute 
new and material evidence to reopen the claim.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Indeed, in Moray v. 
Brown, 5 Vet. App. 211 (1993), the Court noted that 
laypersons are not competent to offer medical opinions and 
that such evidence does not provide a basis on which to 
reopen a claim for service connection.  In Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

On this record, the Board must conclude that the additional 
evidence associated with the claims folder since the RO's 
September 1998 rating action is either cumulative or 
redundant of evidence previously of record, or does not, by 
itself or when considered with previous evidence of record, 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for a sinus disability, to 
include as due to undiagnosed illness or other qualifying 
disability pursuant to 38 U.S.C.A. § 1117, or raise a 
reasonable possibility of substantiating the claim.  The 
additional evidence still does not show an undiagnosed 
illness or other qualifying disability pursuant to 
38 U.S.C.A. § 1117, or a current diagnosis of a sinus 
disability that is related to military service or any 
incident thereof.  In the absence of such evidence, service 
connection may not be granted.

Under these circumstances, the Board concludes that none of 
the additional evidence added to the claims folder since the 
September 1998 RO denial constitutes new and material 
evidence to reopen the claim for service connection for a 
sinus disability, to include as due to undiagnosed illness or 
other qualifying disability pursuant to 38 U.S.C.A. § 1117.  
As such, the September 1998 rating action remains final, and 
the appeal must be denied.  As the appellant has not 
fulfilled the threshold burden of submitting new and material 
evidence to reopen the finally-disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

III.  Service Connection for Sleep Apnea

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that his sleep apnea is a result of his 
military service.  He gave testimony to this effect in 
November 2008 Board hearing testimony.

The evidence against the veteran's claim includes the service 
medical records, which are completely negative for findings 
or diagnoses of any sleep disorder.  The lungs and chest were 
normal on September 1984, August 1986, and February 1989 
examinations, and the veteran denied frequent trouble 
sleeping on the latter examination.  The veteran was 
variously treated for an upper respiratory infection and a 
common cold during the second period of active service.  He 
denied a history of sleep disturbance in July 1994, and the 
lungs were clear on September 1994 and July 1995 
examinations.  

The first manifestation of sleep apnea was the obstructive 
sleep apnea syndrome diagnosed after a sleep study at the 
McAlester Regional Health Center in March 2003, over 7 years 
post service, but there was no history or medical opinion 
linking it to the veteran's military service or any incident 
thereof.

In May 2005, a VA physician reviewed the claims folder 
including the service medical records and the post-service 
medical evidence, and after examination of the veteran opined 
that it was less than likely that his inservice respiratory 
symptoms were manifestations of the sleep apnea first 
diagnosed in 2003, noting that he had obstructive sleep apnea 
which was most likely due to obesity.  

On July 2006 VA examination, the examiner noted that the 
veteran had had sleep apnea for 3+ years, for which he 
received treatment and which had not caused any disability, 
but there was no history or medical opinion linking it to the 
veteran's military service or any incident thereof.    

On that record, the Board finds that the preponderance of the 
persuasive medical evidence is against the claim for service 
connection for sleep apnea.  In reaching this conclusion, the 
Board ascribes great probative value to the May 2005 VA 
physician's observations, opinion, and conclusion that the 
current sleep apnea was unrelated to the veteran's military 
service.  That opinion was arrived at after thorough and 
comprehensive reviews of the claims folder containing service 
and post-service VA and private medical records and the 
veteran's actual medical history; current examination of the 
veteran; and with the benefit of his special professional 
knowledge as a physician.  Moreover, the latter 2005 VA 
physician also reviewed the 2004 and 2005 medical reports of 
G. R., D.O., and R. V., P.A., respectively, in reaching his 
conclusions.  Thus, the Board finds the May 2005 VA medical 
findings and conclusion to be dispositive of the question of 
service connection for sleep apnea, and that this most 
persuasive medical opinion militates against the claim.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on a physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  

In reaching this determination, the Board has also considered 
the evidence in the veteran's favor, including lay 
statements.  In April 2004, Dr. G. R. noted that the veteran 
had a confirmed diagnosis of obstructive sleep apnea, and 
after reviewing the veteran's history from his military 
service, suggested that his symptoms were more likely than 
not related to undiagnosed sleep apnea.  However, the 
veteran's post-service history of reported sleep problems in 
service is not documented by any service medical record, and 
thus does not constitute competent evidence that the alleged 
inservice event actually occurred.  Not only do the veteran's 
service medical records not document any sleep problems: the 
veteran in fact specifically denied a history of sleep 
problems in service in 1989 and 1994.  Significantly, no 
inservice incident or history was implicated in the etiology 
of the veteran's sleep apnea when it was first diagnosed in 
2003, over 7 years post-service.  The Board notes that, as a 
medical opinion can be no better than the facts alleged by a 
claimant, an opinion based on an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 179, 180 (1993).  Thus, the Board 
finds that Dr.         G. R.'s 2004 medical report does not 
provide persuasive support for the veteran's claim that he 
has sleep apnea that is related to his military service.  
There is no indication that Dr. G. R. reviewed the veteran's 
actual service medical records in reaching his opinion; 
rather, it appears that he based it purely on the history as 
related by the veteran.  The VA is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history.  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).    

In February 2005, R. V., a physician's assistant, stated that 
he reviewed the veteran's service medical records, and opined 
with great certainty that the veteran's sleep apnea was 
undiagnosed in service, based on his reported symptoms.  
However, R. V.'s opinion also does not provide persuasive 
support for the veteran's claim that service connection for 
sleep apnea is warranted.  As noted above, the veteran's 
service medical records do not document any sleep problems; 
the veteran in fact specifically denied a history of sleep 
problems in service in 1989 and 1994; and no inservice 
incident or history was implicated in the etiology of the 
veteran's sleep apnea when it was first diagnosed in 2003, 
over 7 years post-service.  As the veteran's post-service 
history of reported sleep problems in service is not 
documented by any service medical record, it thus does not 
constitute competent evidence that the alleged inservice 
event actually occurred.  Thus, the Board finds that R. V.'s 
2005 medical report does not provide persuasive support for 
the veteran's claim that his sleep apnea is related to 
military service.  Moreover, the Board considers the May 2005 
VA physician's observations and opinion to be of greater 
probative value than that that of the February 2005 
physician's assistant by virtue of his greater professional 
training and expertise.  See Black v. Brown, 10 Vet. App. 
297, 284 (1997) (in evaluating the probative value of medical 
statements, the Board looks at factors such as the individual 
knowledge and skill in analyzing the medical data).

With respect to the veteran's assertions and testimony, and 
statements from his former wife and a service comrade entered 
into the record, the Board notes that these individuals are 
competent to offer evidence as to facts within their personal 
knowledge, such as the veteran's own symptoms and their 
observations of the veteran's symptoms.  In March 2007, a 
service comrade who served with the veteran from 1990 to 1995 
reported witnessing the veteran snore loudly during sleep and 
appear to stop breathing for long periods of time.  Received 
in March 2008 was a statement from a woman who was married to 
the veteran while he was in service, to the effect that she 
witnessed his loud snoring in service and periods of time 
when he appeared to stop breathing while he slept.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  Thus, the statements of laymen 
such as the veteran, his former wife, and a service comrade, 
who have no appropriate medical training or expertise, are 
not competent evidence of any medical relationship between 
reported observations of snoring and breathing problems 
during military service and any currently-diagnosed sleep 
apnea.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining on matters requiring 
medical knowledge).  

For all the foregoing reasons, the Board finds that the claim 
for service connection for sleep apnea must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  See 38 U.S.C.A.    § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



IV.  Higher Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of 2 
ratings apply under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126. 

A.  A Schedular Rating in Excess of 10% for Left Knee DJD

The veteran contends that his left knee disability is more 
disabling than currently evaluated, and he gave testimony to 
that effect at the November 2008 Board hearing.

Under the applicable criteria of DC 5257, slight impairment 
of either knee, to include recurrent subluxation or lateral 
instability, warrants a 10% rating.  20% and 30% ratings 
require moderate and severe impairment, respectively.  

Under DC 5260, limitation of flexion of either leg to 45 
degrees warrants a 10% rating.  A 20% rating requires flexion 
limited to 30 degrees.  A 30% rating requires flexion limited 
to 15 degrees.  
Under DC 5261, limitation of extension of either leg to 10 
degrees warrants a 10% rating.  A 20% rating requires 
limitation of extension to 15 degrees.  A 30% rating requires 
limitation of extension to 20 degrees.  A 40% rating requires 
limitation of extension to 30 degrees.  A 50% rating requires 
limitation of extension to 45 degrees.    

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II.   

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of 
motion (see Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that a schedular rating in excess 
of 10% is not warranted for left knee DJD under any 
applicable rating criteria at any time during the rating 
period under consideration.  In arriving at this 
determination, the Board notes, at the outset, that a T/TR of 
100% was assigned for left knee DJD under the provisions of 
38 C.F.R. § 4.30 from 31 August through September 2006, 
followed by restoration of the schedular 10% rating from 
October 2006.  Thus, the period that the T/TR was in effect 
has been excluded from consideration for increase under the 
schedular rating criteria.

In December 2004, the veteran was seen by R. S., M.D., after 
a recent left knee injury.  Current examination showed joint 
line and patellar tenderness and pain.    X-rays revealed no 
evidence of fracture or dislocation.  The impressions were 
chondromalacia patella with synovitis, and possible internal 
derangement.

Posture and gait were normal on May 2005 VA examination.
On mid-October 2005 examination, R. L., D.O., noted that 
there was no giving-out of the veteran's left knee.  Current 
examination showed moderate joint effusion, patellofemoral 
grind, and tenderness.  Range of motion was from 0 to 125 
degrees, and strength was 5/5.  There was a positive McMurray 
test, but sensation was intact, and the ligaments were 
stable.  The impression was complex tear to the posterior 
horn and medial meniscus, and post-meniscectomy degenerative 
arthrosis of the medial compartment and patellofemoral joint.  
Late October magnetic resonance imaging (MRI) revealed 
moderate to large left knee joint effusion with cartilage 
loss, but no discrete medial meniscus tear, and the ligaments 
were intact.

On January 2006 VA examination, the veteran complained of 
left knee pain with occasional locking.  There was no history 
of any dislocation or recurrent subluxation.  Current 
examination showed normal posture and gait, and no knee 
swelling, edema, effusion, instability, weakness, redness, 
heat, abnormal movement or weight-bearing, guarding of 
movement, or unusual shoe wear pattern.  There was mild 
tenderness on the medial side of the left knee.  McMurray's 
and Lachman's tests and the drawer sign were negative.  On 
range of motion testing, left knee flexion was from 0 to 130 
degrees and extension to 0 degrees, each without pain.  The 
veteran was able to stand and walk on toes and heels and to 
squat.  X-rays revealed mild degenerative changes.  The 
diagnosis was mild left knee DJD with zero-to-mild loss of 
function due to pain.

In late August 2006, the veteran underwent left knee 
arthroplasty and                     3-compartment 
synovectomy, chondroplasty, and a partial medial meniscectomy 
at the St. Francis Hospital.

April 2007 VA examination noted no history of left knee 
dislocation or subluxation.  On examination, left knee motor 
function was intact, without any weakness or atrophy.  
Sensory function was intact in the left lower extremity, and 
there was no left knee swelling, edema, weakness, 
instability, redness, heat, abnormal movement, guarding of 
movement, or crepitus.  Range of motion was from 0 to 100 
degrees without pain, and to 130 degrees with pain.  
McMurray's and Lachman's tests and the drawer sign were 
negative, and there was no evidence of abnormal weight-
bearing.  There was no functional limitation on standing and 
walking, and the veteran was able to stand and walk on heels 
and toes.  Left knee X-rays were normal.  The diagnosis was 
status post left knee arthroscopic surgery with mild DJD with 
zero-to-mild functional loss due to pain.    
   
On subsequent VA outpatient examination in April 2007, the 
veteran's left knee ligaments were noted to be intact, with 
deteriorating cartilage.  Coordination was good, and there 
were no signs of left knee effusion or inflammation.  The 
suprapatellar region ached with palpation, and there was 
crepitus.  There was full range of left knee motion without 
hyperextension.  The assessment was chronic left knee 
arthroplasty and pain.  MRI in May revealed intact ligaments 
with moderate joint effusion and loss of articular cartilage.  
The lateral meniscus was within normal limits.  Examination 
in June showed full left knee range of motion with crepitus 
and no instability.  There was medial joint line tenderness.  
The assessment was left knee osteoarthritis.

On October 2007 VA examination, the veteran complained of 
left knee weakness with walking and giving-way when ascending 
stairs.  There was no stiffness, swelling, heat, redness, 
locking, or dislocation.  Knee pain was elicited by physical 
activity and relieved by rest and medication.  Examination of 
the feet showed no evidence of abnormal weight-bearing.  
Posture and gait were within normal limits.  There was left 
knee tenderness, without weakness, guarding of movements, 
subluxation, or locking pain.  There was crepitus but no 
ligamentous instability.  On range of motion testing, left 
knee flexion was from 0 to 140 and extension to 0 degrees, 
both with pain.

December 2007 VA outpatient examination showed left knee 
crepitus with motion, but no instability or joint line 
tenderness.  McMurray's test was negative.  X-rays revealed 
loss of medial compartment joint space.

On April 2008 VA examination, the veteran complained of 
episodes of left knee locking and increased pain with walking 
or standing.  On current examination, gait and coordination 
were normal, and there was no sensory or motor loss.  On 
range of motion testing, left knee flexion was from 0 to 130 
degrees and extension was to 0 degrees.  The diagnosis was 
mild left knee DJD with no significant functional deficits, 
no more than mild impairment of the veteran's usual daily 
activities, and no significant effects on occupational 
activities.            

As documented above, the Board finds that the medical 
evidence does not indicate at least the level of left knee 
impairment that would warrant a schedular 20% rating under DC 
5257 at any time during the rating period under 
consideration.  In this regard, the Board notes that the 
veteran has consistently demonstrated good range of left knee 
motion, good strength, and good function, and that there has 
been no instability or recurrent subluxation, and finds that 
the knee is no more than slightly disabling.
 
The Board has also considered the applicability of 
alternative DCs for evaluating the veteran's left knee 
disability, but finds that no higher evaluation is 
assignable.  With respect to limitation of motion, the Board 
points out that no examination from 2004 to 2008 has shown 
the level of left knee impairment that would warrant at least 
the next higher, schedular 20% rating under any applicable 
limitation of motion rating criteria-that is, limitation of 
leg flexion to 30 degrees under DC 5260, or limitation of leg 
extension to 15 degrees under DC 5261.  Further, in view of 
the findings consistently showing measurable range of left 
knee motion during the entire rating period under 
consideration, a rating under DC 5256 for knee ankylosis is 
not appropriate.  Likewise, a rating under DC 5262 also is 
not appropriate, inasmuch as no tibia and fibula malunion has 
ever been objectively demonstrated.

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and the 
DeLuca-mandated consideration of the extent of functional 
disability produced by such symptoms as pain, weakened 
movement, excess fatigability, and incoordination, the Board 
finds that no higher evaluation is assignable for the left 
knee at any time during the rating period under 
consideration.  The January 2006 VA examiner found no left 
knee incoordination or limitation of movements because of 
pain, weakness, fatigue, or repetitive use, and the diagnosis 
was mild left knee DJD with only zero-to-mild loss of 
function due to pain.  On April 2007 VA examination, the 
veteran reported no additional limitation of left knee 
movement or limitation of function during flare-ups; there 
was no incoordination or limitation of movements due to pain, 
weakness, fatigue, or repetitive use on examination; and the 
diagnosis was status post left knee arthroscopic surgery with 
mild DJD with zero-to-mild functional loss due to pain. 
Although left knee function was additionally limited by pain 
after repetitive use on October 2007 VA examination, it was 
not limited by fatigue, weakness, lack of endurance, or 
incoordination.  On April 2008 VA examination, range of 
motion testing showed left knee flexion to 130 degrees, but 
pain only began at 130 degrees and ended at 135 degrees, and 
range of motion remained from 0 to 130 degrees with 
repetitive use.  Extension was to 0 degrees, and there was no 
additional limitation of motion on repetitive use.  The 
diagnosis was mild left knee DJD with no significant 
functional deficits, no more than mild impairment of the 
veteran's usual daily activities, and no significant effects 
on occupational activities.  On that record, there is no 
basis for the Board to find that, during flare-ups or with 
repeated activity, the veteran experiences any 38 C.F.R. § 
4.40 or 4.45 or DeLuca symptom-particularly, pain-that is 
so disabling as to warrant assignment of the next higher 
rating for the left knee under DC 5260 or 5261.   

For all the foregoing reasons, the Board finds that a 
schedular rating in excess of 10% for left knee DJD is not 
warranted under any pertinent provision of the rating 
schedule at any time during the rating period under 
consideration, and the claim must thus be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

B.  An Initial Schedular Rating in Excess of 30% for PTSD

The veteran contends that his PTSD is more disabling than 
currently evaluated, and he gave testimony to that effect at 
the November 2008 Board hearing.

The veteran's PTSD has been initially rated as 30% disabling 
since May 2006 under the provisions of 38 C.F.R. § 4.130, DC 
9411.  Under that DC, a 30% rating is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with normal routine behavior, self-care, and 
conversation), due to such symptoms as: depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, recent events).

A 50% rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly-
learned material, forgetting to complete tasks); impaired 
judgment and abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70% rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

A 100% rating requires total occupational and social 
impairment, due to such symptoms as: grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives or one's own occupation or name.

Considering the pertinent evidence in light of the criteria 
of DC 9411, the Board finds that the veteran's PTSD has not 
been more than 30% disabling at any time since the initial 
grant of service connection.  The medical evidence of record 
documents that the service-connected PTSD is manifested by no 
more than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, due to such symptoms 
as a depressed mood, anxiety, panic attacks weekly or less 
often, chronic sleep impairment, and mild memory loss, but 
the veteran generally functions satisfactorily, with normal 
routine behavior, self-care, and conversation. 

On May 2006 examination by R. B., M.D., the veteran 
complained of depression, mild sleep disturbance, anhedonia, 
and stomach upset.  On examination, he was cooperative, with 
a sad and tearful affect.  Speech was clear, but abstraction 
ability was concrete.  He reported one episode of auditory 
hallucinations, but no visual hallucinations.  There were no 
suicidal or homicidal ideations or delusions.  Memory was 
good and intelligence average, but concentration was 
impaired.  The diagnosis was PTSD, and a Global Assessment of 
Functioning (GAF) score of 51 was assigned, with a past GAF 
score of 60 noted.  When seen again in June, the veteran's 
mood was improved, with affect slightly sad.  Speech was 
clear, and there were no auditory or visual hallucinations, 
suicidal or homicidal ideations, or delusions.  

On June 2006 PTSD evaluation by K. W., Ph.D., the veteran 
complained of panic attacks and depressive symptoms.  On 
mental status examination, mood and affect were sad, but 
thought process was linear, and the veteran was oriented in 3 
spheres.

The veteran reported an improved mood when seen in July 2006 
by Dr. R. B., and sleep was good and normal most nights.  
Affect was slightly anxious, and speech clear.

On July 2006 VA psychiatric examination, orientation, 
communication, speech, concentration, and memory were within 
normal limits.  Appearance, hygiene, behavior, and thought 
process were appropriate, and affect, mood, and abstract 
thinking were normal.  Judgment was not impaired.  There was 
no suspiciousness, delusions, hallucinations, obsessional 
rituals, or suicidal or homicidal ideation.  The diagnosis 
was PTSD, and a GAF score of 55 was assigned.  The examiner 
opined that the veteran's psychiatric symptoms caused 
occupational and social impairment with only an occasional 
decrease in work efficiency, and intermittent ability to 
perform occupational tasks; he generally functioned 
satisfactorily, with routine behavior, self-care, and normal 
conversation.  The examiner also noted that the veteran's 
panic attacks occurred weekly or less often, and he had a 
depressed mood and chronic sleep impairment, but no 
difficulty understanding commands.

On September 2006 evaluation, Dr. R. B. noted that the 
veteran slept normally 5 out of 7 days.  Sleep and appetite 
were normal in October, and the veteran reported a panic 
attack after a nearby ammunition plant detonated bombs.  In 
November, he reported audiovisual flashbacks that were not 
severe.  Affect was slightly sad but brighter, and mood was 
improved overall, and he missed no time from work.

On November 2006 VA outpatient psychiatric examination, the 
veteran was noted to be living at home with his wife and 
attending church services.  He pursued a hobby of restoring 
motor vehicles, but stated that he had no friends.  On 
examination, the veteran was neatly dressed, and 
comprehension, thought processes, and memory were intact.  He 
was oriented in 3 spheres, speech was within normal limits, 
and mood was euthymic, with a congruent affect.  There were 
no delusions or hallucinations.  Intelligence was average, 
and abstraction good.  He denied current suicidal thoughts.  
The diagnosis was PTSD, and a GAF score of 65 was assigned 
currently and for the past year.

On December 2006 evaluations by Dr. R. B., the veteran 
reported more frequent flashbacks of seeing military 
vehicles, but there had been nearby ammunition plant blasting 
recently.  The veteran's mood was pretty good, and sleep and 
appetite were normal.  Sleep and appetite were normal, 
concentration was good, and mood and affect were much 
improved in February and March 2007.  From June to August 
2007, sleep and appetite were normal.

On March 2008 VA psychiatric examination, the veteran was 
noted to be living with his wife of 5 years, but he reported 
no friends or social activity.  For leisure pursuit, he 
worked in a shop restoring a motor vehicle.  On current 
examination, the veteran was casually dressed.  Speech was 
spontaneous and clear, but mood was anxious and fearful.  He 
was oriented in 3 spheres, but thought process was racing.  
There were no suicidal or homicidal thoughts or inappropriate 
or obsessive/
ritualistic behavior.  There were delusions of guilt and 
auditory and visual hallucinations that were not persistent.  
Intelligence was average, and the veteran had insight into 
his problem.  He reported panic attacks at least once per 
week.  He had no problem with activities of daily living, but 
memory was mildly impaired.  The diagnosis was PTSD, and a 
GAF score of 54 was assigned.  Although the veteran was noted 
to have relationship problems at work with other employees, 
becoming irritated and upset, he was employed on a full-time 
basis.

On April 2008 VA examination, the veteran reported diminished 
psychiatric symptoms with use of prescribed medication.  On 
current examination, he was well-groomed and appropriately 
dressed.  Orientation, memory, speech, affect, mood, 
judgment, and comprehension of commands were normal.  
Behavior was appropriate, there were no hallucinations or 
delusions, and intelligence was above average.      

Considering the evidence in light of the criteria noted 
above, the Board finds that the veteran's PTSD symptoms from 
2006 to 2008 have been indicative of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, due to such symptoms as a depressed mood, anxiety, 
panic attacks weekly or less often, chronic sleep impairment, 
and mild memory loss, but he generally functions 
satisfactorily, with normal routine behavior, self-care, and 
conversation, thus meeting the criteria for no more than an 
initial 30% rating. 

Moreover, the Board finds that the symptoms associated with 
the veteran's PTSD simply do not meet the criteria for at 
least the next higher schedular 50% rating, that is, 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly-learned material, forgetting 
to complete tasks); impaired judgment and abstract thinking; 
disturbances of motivation; and difficulty in establishing 
and maintaining effective work relationships.

The Board also notes that the veteran had been assigned GAF 
scores ranging from 51 to 65, as reflected in VA and private 
clinical records and examination reports.  According to the 
4th Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), GAF scores between 51 and 60 are indicative of moderate 
symptoms (e.g., a flat affect and circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., having few 
friends, having conflicts with peers or co-workers).  GAF 
scores between 61 and 70 are indicative of some mild symptoms 
(e.g., a depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but indicate that the subject generally functions well, and 
has some meaningful interpersonal relationships.  

There is no question that a GAF score and its interpretations 
are important considerations in rating a psychiatric 
disability.  However, the GAF scores assigned in a case, like 
an examiner's assessment of the severity of a condition, are 
not dispositive of the percentage disability rating issue; 
rather, a GAF score must be considered in light of the actual 
symptoms of the veteran's service-connected disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R.    § 4.126(a).  In this case, the medical evidence of 
record indicates that he generally functions well, is 
employed on a full-time basis, and has some meaningful 
interpersonal relationships, including with his wife.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating pursuant to Fenderson, and that 
the claim for an initial rating in excess of 30% for PTSD 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b);  
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.



C.  Extraschedular Ratings

Additionally, the Board finds that there is no showing that, 
at any time during the rating period under consideration for 
the left knee disability, or since the initial grant of 
service connection for PTSD in May 2006, those disabilities 
have reflected so exceptional or unusual a disability picture 
as to warrant the assignment of any higher rating on an 
extraschedular basis pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The veteran's symptoms and clinical findings 
as documented in medical reports from 2004 to 2008 do not 
objectively show that his left knee disability and PTSD alone 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned schedular ratings), or require 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards, and the Board finds that the assigned schedular 
ratings for those disabilities are adequate in this case.  

Although the veteran complained of left knee pain on January 
2006 VA examination, he stated that he was able to drive a 
vehicle and to work, and that his knee disability had no 
affect on his daily activities or at his job; the examiner 
diagnosed mild left knee DJD with zero-to-mild loss of 
function due to pain.  On June 2006 evaluation, Dr. K. W. 
noted no history of psychiatric hospitalizations of the 
veteran.  On July 2006 VA examination, the veteran gave a 
history of difficulty completing work in a timely manner, as 
he got into arguments with people at work which disrupted 
relationships with peers and supervisors, but the examiner 
opined that the veteran's psychiatric symptoms caused 
occupational impairment with only an occasional decrease in 
work efficiency, and intermittent ability to perform 
occupational tasks; he generally functioned satisfactorily, 
with routine behavior and normal conversation.  There was no 
history of psychiatric hospitalizations.  In mid-September 
2006, the veteran reported difficulty at work due to mood 
irritability, but by late September Dr. R. B. noted that he 
was doing better with medication adjustments, and opined that 
he could return to work without restrictions.  In October, 
the veteran was away from work for one day due to a very 
irritable mood.  

On February 2007 evaluation by Dr. R. B., the veteran 
reported coping much better with his job; although in March 
he reported some anxiety when dealing with people, his job 
was going well.  On April 2007 VA examination, the veteran 
stated that he could walk approximately a half mile, and was 
able to navigate stairs with pain, and to work; the examiner 
diagnosed status post left knee arthroscopic surgery with 
mild DJD with zero-to-mild functional loss due to pain.  In 
August 2007, Dr. R. B. noted that the veteran was coping very 
well with his dislike of dealing with the public on the job.  
No hospitalizations for a psychiatric disorder were noted on 
March 2008 VA examination.  Although the veteran was noted to 
have relationship problems at work with other employees, 
becoming irritated and upset, he was employed on a full-time 
basis, and reported 30 days lost from work during the past 12 
months due to unspecified medical problems.  On April 2008 VA 
examination, the veteran was noted to be employed on a full-
time basis and to have lost one week from work in the past 
year due to knee pain.  The diagnosis was mild left knee DJD 
with no significant functional deficits, no more than mild 
impairment of the veteran's usual daily activities, and no 
significant effects on occupational activities.  On July 2008 
VA examination, the veteran was noted to be employed on a 
full-time basis.  Hence, the Board concludes that the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 











	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence to reopen a claim for service 
connection for a sinus disability, to include as due to 
undiagnosed illness or other qualifying disability pursuant 
to 38 U.S.C.A. § 1117, not having been received, the appeal 
is denied.

Service connection for sleep apnea is denied.

A rating in excess of 10% for left knee DJD is denied.

An initial rating in excess of 30% for PTSD is denied.



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


